EXHIBIT 10.4

 

THIS AGREEMENT made in duplicate and effective as of the 5th day of June 2014.

 

B E T W E E N:

 

2340960 Ontario Inc., a company incorporated pursuant to the laws of the
Province of Ontario (“2340960”) and Event Cardio Group Inc. (“ECGI”) a company
incorporated pursuant to the laws of Canada;

 

(hereinafter referred to collectively as the "Company")

 

  OF THE FIRST PART;

 

- and -

 

NICHOLAS D. BOZZA, of the Town of Thorold, in the Province of Ontario

 

(hereinafter referred to as “Bozza”)

 

  OF THE SECOND PART;

 

- and -

 

GIANFRANCO (aka JOHN) BENTIVOGLIO , of the Town of Thorold, in the Province of
Ontario

 

(hereinafter referred to as “Bentivoglio”)

 

  OF THE THIRD PART.

 

  WHEREAS Bozza and Bentivoglio have agreed to assign any and all their right,
title and interest, excluding their rights in the Province of Ontario, Canada,
in the design of certain wireless cardiac event recorder technology to Event
Cardio Group Inc. or 2340960 Ontario Inc. in exchange for Event Cardio Group
Inc. or 2340960 Ontario Inc. as the case may be granting an exclusive license in
Ontario to the wireless cardiac event recorder to Bozza and an exclusive license
in the rest of Canada to the wireless cardiac event recorder to Bozza and
Bentivoglio.

 

  AND WHEREAS Bozza and Bentivoglio are desirous of securing the exclusive
licences for the manufacture, distribution and sale in Canada of the wireless
cardiac event recorder developed by the Company.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and mutual covenants and agreements herein contained (the sufficiency of which
consideration is hereby acknowledged by the parties), the parties covenant and
agree with each other as follows:

 

1.  DEFINITIONS

 

  As used in this Agreement, the word and phrases hereinafter set out shall in
each particular case, unless the context requires otherwise, have the meaning
hereafter provided:

 



 

(a)

"Products" means the wireless cardiac event recorder as more particularly
described in Schedule "B" attached hereto.

 

 
1


--------------------------------------------------------------------------------




  



 

(b)

"Company’sTrademarks" means the trademarks set out in Schedule "A" hereto and
any subsequent additions or deletions.

 

 

   

(c)

"Territory" means in the case of Bozza the Province of Ontario and in the case
of Bozza and Bentivoglio Canada excluding Ontario;

 

 

   

(d)

“Intellectual Property” means all intellectual and industrial property
including, without limitation, all works, designs, industrial designs, trade
secrets, confidential information, formulae, algorithms, ideas, concepts,
inventions, processes, know-how, content, trade marks, trade names, discoveries
and inventions, integrated circuit topographies, content, ideas.

 

 

   

(e)

“Intellectual Property Rights” means:

 

   

(i)

any and all proprietary rights anywhere in the world provided under:





 

     

A.

patent law;

     

B.

copyright law (including moral rights);

     

C.

trade-mark law;

     

D.

design patent or industrial design law;

     

E.

semi-conductor chip or mask work or integrated circuit topography law; or

     

F.

any other statutory provision or common law principle applicable to this
Agreement, including trade secret law,

 

   

 

that may provide a right in either Intellectual Property or the expression or
use of such Intellectual Property;

   

 

     

(ii)

any and all applications, registrations, licences, sub-licences, franchises,
agreements or any other evidence of a right in any of the foregoing; and

   

 

     

(iii)

all licences and waivers and benefits of waivers of, all future income and
proceeds from, and all rights to damages and profits by reason of the
infringement or violation of any of, the intellectual property rights set out in
above.

 

2.  GRANT

 

Exclusive Distribution in Ontario to Bozza

 

2.1  The Company hereby grants to Bozza, his successors and permitted assigns
the exclusive rights in the Province of Ontario to promote, advertise,
distribute and sell the Products manufactured by or for Company. Bozza may use
the Company’s Trademarks in association with the promotion, advertisement,
distribution and sale in Ontario of the Products manufactured by or for Company.

 

License in Ontario to Bozza

 

2.2  The Company hereby grants to Bozza, his successors and permitted assigns
the rights to manufacture or have manufactured and to promote, advertise,
distribute and sell in the Province of Ontario the Products manufactured by or
for Bozza (the”Bozza Products”).

 

 
2


--------------------------------------------------------------------------------




  

Exclusive Distribution in Canada excluding Ontario to Bozza and Bentivoglio

 

2.3  The Company hereby grants to Bozza and Bentivoglio jointly, their
successors and permitted assigns the exclusive rights in Canada excluding the
Province of Ontario to promote, advertise, distribute and sell the Products
manufactured by or for Company. Bozza and Bentivoglio may use the Company’s
Trademarks in association with the promotion, advertisement, distribution and
sale in Canada excluding Ontario of the Products manufactured by or for Company.

 

License in Canada excluding Ontario to Bozza and Bentivoglio

 

2.4  The Company hereby grants to Bozza and Bentivoglio jointly, their
successors and permitted assigns the rights to manufacture or have manufactured
and to promote, advertise, distribute and sell in in Canada excluding Ontario
the Products manufactured by or for Bozza and Bentivoglio jointly (the “BB
Products”).

 

General

 

2.5   Bozza and/or Bozza and Bentivoglio shall not, during or after the term of
this Agreement, either directly or indirectly as principal agent, partner, joint
venturer, shareholder, or by affiliated or associated companies or persons, or
otherwise:

 

 

(i)

manufacture, sell or distribute the Products, Bozza Products or BB Products or
authorize any of the foregoing upon the termination of this agreement; or

 

 

   

(ii)

utilize any unexpired right included in the Intellectual Property Rights for any
purpose anywhere in the world except as specifically authorized herein; or

 

 

   

(iii)

Distribute or sell the Products, Bozza Products or BB Products or authorize any
of the foregoing outside the Territory.

  

3.  MANUFACTURE AND SALE OF PRODUCTS

 

3.1  The Company will sell to and Bozza and/or Bozza and Bentivoglio may
purchase the wireless cardiac event recorders to be distributed in the Territory
pursuant to this Agreement from the Company or their designated manufacturer at
the lesser of (i) Company’s manufacturing cost plus 10% (ii) Company’s
manufacturing cost plus fifty dollars ($50) or (iii) at the best price and on
the best terms offered by the Company for the wireless cardiac event recorders
manufactured by or for Company in any jurisdiction throughout the World. Unless
otherwise agreed, the amounts payable to Company by Bozza and/or Bozza and
Bentivoglio shall be net sixty days.

 

3.2  Where Bozza and/or Bozza and Bentivoglio require modifications to the
wireless cardiac event recorders manufactured by the Company to comply with any
regulatory requirements of government repayment plans, or any other reasons the
Company will use reasonable efforts to implement such modifications or provide
all information and materials reasonably required for Bozza and/or Bozza and
Bentivoglio to make such modifications.

 

 
3


--------------------------------------------------------------------------------




  

3.3  If the Company is not manufacturing or having the Products manufactured or
will not or cannot further develop and improve the Products to comply with
regulatory and government reimbursement requirements in Canada or part thereof,
the Company will use reasonable efforts provide all information and materials
reasonably required for Bozza and/or Bozza and Bentivoglio to make the Bozza
Products and/or BB Products. Bozza and/or Bozza and Bentivoglio shall pay
Company a royalty on each unit of the lesser of (i) ten per cent (10%) of their
manufacturing cost of the Bozza Products or BB Products as the case may be or
(ii) fifty dollars ($50) per unit. Royalties shall be paid based on annual
accounting periods within thirty days of the end of the accounting period.

 

3.4  All Bozza Products and BB Products manufactured by or for Bozza and/or
Bozza and Bentivoglio shall bear a mark different from the Company’s Trademarks.

 

4.  NON-WAIVER

 

  The failure of any party to exercise their rights herein upon the occurrence
of any breach by the other party of its obligations shall not in any event
constitute a waiver of such rights if such breach by the other party should
reoccur.

 

5.  ASSIGNMENT

 

  Bozza with respect to the rights granted in paragraph 2.1 and 2.2 herein may
assign the rights to a corporation incorporated by him to distribute the
wireless cardiac event recorder in Ontario without requiring the consent of the
Company.

 

  Bozza and Bentivoglio with respect to the rights granted in paragraph 2.3 and
2.4 herein may assign the rights to a corporation incorporated by them to
distribute the wireless cardiac event recorder in Canada excluding Ontario
without requiring the consent of the Company.

 

  This agreement and all its right and privileges hereunder may be assigned by
the Company or either of 2340960 Ontario Inc. or Event Cardio Group Inc. without
any requirement to obtain the consent of Bozza and/or Bozza and Bentivoglio.
However, upon such assignment the Company shall advise Bozza and/or Bozza and
Bentivoglio in writing of such assignment.

 

6.  DISPUTES

 

  All disputes between the Company and Bozza and/or Bozza and Bentivoglio
arising out of, or in relation to, this Agreement, will be referred forthwith to
a senior executive of each party involved in the dispute who shall attempt in
good faith to resolve the dispute promptly and in an amicable manner. If no
agreement can be reached through this process within thirty (30) days of a
request by one party to the other to nominate a senior executive for dispute
resolution, then the parties shall refer such dispute to mediation.

 

  If the dispute is not resolved, the Company and Bozza and/or Bozza and
Bentivoglio will jointly appoint a mutually acceptable expert with experience
and expertise in the subject matter of the dispute to mediate a resolution to
such dispute. If the parties are unable to agree upon the selection of the
mediator within five (5) business days of the beginning of their discussions
relating thereto, then an expert willing to act in that capacity hereunder shall
be appointed in the same manner as arbitrators are appointed pursuant to the
Arbitration Act, 1991 (Ontario). Such expert will be appointed mediator on the
condition that he promptly fixes a reasonable time and place for receiving
representations, submissions or information from the parties. Such time must be
within thirty (30) days, or such later date as the parties and the expert may
agree, after the appointment of the expert. The mediation is to be held in
Toronto, Ontario.

 

 
4


--------------------------------------------------------------------------------




  

7.  BINDING

 

  This Agreement and everything herein contained shall enure to the benefit of
and be binding upon each of the parties hereto and upon their respective
successors and assigns.

 

8.  LAWS OF THE PROVINCE OF ONTARIO

 

  This Agreement shall be construed in accordance with the laws of the Province
of Ontario, Canada.

 

9.  PROVISIONS UNENFORCEABLE

 

  If any provision or any portion of any provision of this Agreement shall be
held to be void or unenforceable, the remaining provisions of this Agreement and
the remaining portion of any provision held void or unenforceable in part shall
continue in full force and effect.

 

10.  ENTIRE AGREEMENT

 

  This Agreement constitutes the entire agreement between the parties with
respect to the licenses granted herein and may not be amended or modified except
by an instrument in writing signed by the parties hereto.

 

11.  RELATIONSHIP OF THE PARTIES

 

  The Company and the Bozza and Bentivoglio are not and shall not be considered
to be joint venturers, partners or agents of each other and neither of shall
have the power to bind or obligate the other. The parties covenant and agree
that they will in no way incur any contractual or other obligation in the name
of the other and neither shall have the liability for any debts incurred by the
other.

 

12.  NOTICES

 

  All notices, requests, demands or other communications by the terms hereof
required or permitted to be given by one party to another shall be given in
writing by personal delivery or by registered mail, postage prepaid, addressed
to such other party or delivered to such other party as follows:

 

 

(a)

to NICHOLAS D BOZZA at:

 

 

4 Coleman Court,

 

 

Thorold, ON

 

 

L2V 4W3

 

 

(b)

to GIANFRANCO BENTIVOGLIO at:

 

 

180 Keefer Rd

 

 

Thorold Ontario

 

 

L2V 4N9

 

 

(c)

to 2340960 ONTARIO INC. or Event Cardio Group Inc. at:

 

 

36 Ormond St., South, Unit A,

 

P.O. Box 52,

 

 

Thorold, ON

 

 

L2V 1YZ

 

 
5


--------------------------------------------------------------------------------




  

13.  COUNTERPARTS

 

  This Agreement may be executed in one or more counterparts and all of these
counterparts shall for all purposes constitute one agreement, binding on the
parties, notwithstanding that all parties are not signatory to the same
counterpart.

 

IN WITNESS WHEREOF the parties hereto have duly executed this agreement to take
effect as of the date first above written.

 

SIGNED, SEALED AND DELIVERED in the present of:

   

Witness:

____________________________

)

)

)

)

/s/ Nicholas D Bozza

NICHOLAS D BOZZA

/s/ Lily Gascoigne

Lily Gascoigne

)

)

)

)

/s/ Gianfranco Bentivoglio

GIANFRANCO BENTIVOGLIO

 

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

 

2340960 ONTARIO INC.

 

Per: /s/ Nicholas D Bozza 

Name: Nicholas D Bozza

 

Per: /s/ Gianfranco Bentivoglio

Name: Gianfranco Bentivoglio

 

We have authority to bind the Company

 

EVENT CARDIO GROUP INC.

 

Per: /s/ Nicholas D Bozza 

Name: Nicholas D Bozza

 

Per: /s/ Gianfranco Bentivoglio

Name: Gianfranco Bentivoglio

 

We have authority to bind the Company

 

 

 

6

--------------------------------------------------------------------------------

 